Citation Nr: 1618528	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-05 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in (RO) in Philadelphia, Pennsylvania.  Jurisdiction of this matter currently is with the RO in Montgomery, Alabama.

The Veteran's claim was remanded by the Board in November 2014 for additional development.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the November 2014 Board remand, VA examination reports in April 2007 and December 2013 failed to address the theory of entitlement to service connection for hypertension on the basis of whether it was incurred in or is otherwise related to service.  The Board remand directed that another VA examination be obtained to address that theory.

The subsequent January 2015 VA examination report concluded, "The condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  The rationale again primarily dealt with the Veteran's primary theory of entitlement - that his hypertension was caused or aggravated by his service-connected diabetes mellitus, type II.  The examination report did include in its rationale that the "Veteran's hypertension was not present during military service."  This rationale would encompass the incurred in aspect of a claim for direct service connection; however, it does not address whether the hypertension is otherwise related to service.  

In that regard, the Veteran is presumed to have been exposed to herbicides during his service in Vietnam.  The examiner, however, failed to discuss or otherwise consider whether entitlement could be warranted based on the Veteran's in-service exposure to herbicides, including Agent Orange.  In that regard, the Board notes that multiple National Academy of Sciences (NAS) reports, titled Veterans and Agent Orange: Update 2006, 2008, 2010, and 2012, categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  In light of the foregoing, the Board concludes that a medical opinion is required to address this potential avenue of entitlement.

Finally, the Board acknowledges the March 2016 arguments of the Veteran's representative, which contended that the January 2015 VA examination report was inadequate because it failed to discuss a January 2010 opinion from the Veteran's private physician stating that his hypertension was related to service.  The Board acknowledges that the examination report did not discuss the January 2010 opinion; however, the November 2014 Board remand specifically noted that the January 2010 opinion was inadequate because it failed to provide any rationale or basis to support the opinion.  On consideration, the Board can divine no discussion that the January 2015 VA examiner could have provided with respect to the January 2010 opinion that was not reflected in the overall rationale provided in the report, given that no rationale or basis for the January 2010 opinion was provided for the examiner to reconcile with the opinion provided.  As such, the Board sees no reason to ask for a discussion of this opinion in any forthcoming VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion on the Veteran's hypertension claim.  The electronic claims file must be provided to the reviewer for review in conjunction with the examination, and the reviewer should note that such have been examined.  Thereafter, the reviewing medical professional should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that the Veteran's hypertension, although not incurred in service, is otherwise related to service, to include as due to his in-service herbicide exposure.

In formulating the requested opinion, the examiner's attention is directed to the actual findings of the National Institute of Medicine  on the association between Agent Orange exposure and hypertension, which include, "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE  557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE  694, 697 (2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE  862-63 (2014).  Note that because there is only limited or suggestive evidence, it has not been added to the presumptive condition list; however, a limited or suggestive link does not rule out the possibility of a connection; therefore, an opinion addressing Agent Orange is requested.

The reviewer is asked to explain the reasons behind any opinions expressed and conclusions reached.  In that regard, the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the reviewing professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




